Citation Nr: 1236225	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  09-05 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a respiratory disorder (claimed as asbestosis), to include as due to asbestos exposure.



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1963 to May 1964.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

A hearing was held on March 16, 2011, in Waco, Texas, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board remanded the case for further development in May 2011 and December 2011.  Specifically, the May 2011 and December 2011 Board Remands instructed the RO and/or VA Appeals Management Center (AMC) to provide the Veteran with an appropriate VA examination and obtain an adequate etiological opinion concerning any diagnosed respiratory disorder, respectively.  As will be discussed below, although the June 2011 VA examination is inadequate for the purpose of adjudicating the Veteran's claim, the December 2011 VA opinion addresses the Veteran's claim under all theories of entitlement and is adequate for the purpose of adjudicating the Veteran's claim.  38 C.F.R. § 4.2 (2011); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the Board's remand instructions have been substantially complied with, and thus, the Board may proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).



Characterization of the issue on appeal

As previously noted by the Board in May 2011 and December 2011, although the Veteran's claim for service connection was previously identified and developed as entitlement to service connection for asbestosis, based on his description of his symptoms and the medical evidence of record, to include varying diagnoses of respiratory disorders, the Board finds that his claim also reasonably encompasses chronic bronchitis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009)(a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  Therefore, the issue on the title page has been modified to reflect the current disability.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained. 

2.  The Veteran's current respiratory disorders were not present during active service, or for years thereafter, nor have these conditions been causally or etiologically related to active service, to include his exposure to asbestos.


CONCLUSION OF LAW

Service connection for a respiratory disorder is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (the VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the Court held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

The Board finds that the VCAA duty to notify was satisfied by a letter sent to the Veteran in November 2007 with regard to the his service connection claim.  The letter addressed all of the notice elements for claims brought under the theory of direct service connection as well as service connection claims due to exposure to asbestos.  Further, the November 2007 letter provided the Veteran with notice concerning the assignment of disability ratings and effective dates as per the Court's holding in Dingess and was sent prior to the initial unfavorable decision by the RO in May 2008.  Regardless, any defect in the timing of the notice is harmless error as service connection is being denied, and therefore no rating or effective date is being assigned.  Therefore, the Board finds that VA has fulfilled its duty to notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at every stage of this case with regard to his claim.  All available service treatment records as well as all identified medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.

VA examinations in connection with the Veteran's claim were afforded to the Veteran in May 2008 and June 2011.  Also, an additional VA opinion was obtained from the June 2011 VA examiner in December 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As will be further discussed below, the opinions provided by the VA examiners in May 2008 and June 2011 are inadequate for the purpose of adjudicating the Veteran's claim.  However, the Board finds that the December 2011 opinion is adequate.  Both of the VA examiners reviewed the Veteran's complete VA claims file, interviewed the Veteran, and completed a physical examination.  The evidence within the VA examination reports and the VA opinion is consistent with the other medical evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining an adequate VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. §§ 3.159(c)(4), 4.2; see also Barr, supra.  

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a SOC (statement of the case) and a SSOC (supplemental statement of the case), which informed them of the laws and regulations relevant to his claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.




Service Connection and Asbestos Exposure

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify."). 

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestosis or other asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (hereinafter "M21-1MR").  Also, an opinion by VA's Office of General Counsel discusses the development of asbestos claims. VAOPGCPREC 4-00.

Paragraph (a) lists common materials that may contain asbestos including steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Paragraph (b) in essence acknowledges that inhalation of asbestos fibers can result in fibrosis, the most commonly occurring of which is interstitial pulmonary fibrosis or asbestosis.  Inhaling asbestos fibers can also lead to pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Paragraph (c) notes as important that all persons with significant asbestosis develop cor pulmonale, heart disease secondary to disease of the lung or its blood vessels, and those who do not die from cancer often die from heart failure secondary to cor pulmonale.  Also of significance is that disease-causing exposure to asbestos may be brief, and/or indirect.  Paragraph (f) indicates that some of the major occupations involving exposure to asbestos include mining; milling; work in shipyards; insulation work; demolition of old buildings; carpentry and construction; manufacture and servicing of friction products, such as clutch facings and brake linings; and manufacture and installation of products, such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  VA has acknowledged a relationship exists between asbestos exposure and the development of certain diseases, which may occur 10 to 45 years after exposure.  See M21-1MR.  When considering VA compensation claims, rating boards have the responsibility of ascertaining whether or not military records demonstrate evidence of asbestos exposure in service and of ensuring that development is accomplished to ascertain whether or not there was pre-service and/or post-service evidence of occupational or other asbestos exposure.  A determination must then be made as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information noted above.

The Manual goes on to say that the clinical diagnosis of asbestosis requires a history of asbestos exposure and radiographic evidence of parenchymal lung disease.  It should be noted that the pertinent parts of the Manual guidelines of service connection in asbestos-related cases are not substantive rules, and there is no presumption that a Veteran was exposed to asbestos in service.  Dyment v. West, 13 Vet. App. 141, 145 (1999), aff'd, Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.



Discussion

The Veteran claims that he has a current respiratory disorder which is the result of his service, to include in-service exposure to asbestos while stationed aboard the U.S.S. Salisbury Sound.  See e.g., statements from the Veteran dated in October 2007, February 2008 and February 2009 as well as the May 2008 and June 2011 VA examination reports.  

Concerning element (1), evidence of a current diagnosis, the record reflects varied diagnosed respiratory disorders since the Veteran's service, to include chronic obstructive pulmonary disease (COPD), dyspnea, stable pleural plaques, and findings consistent with pneumonitis.  Most recently, a diagnosis of asbestosis has been ruled out.  Rather, the Veteran has been diagnosed with chronic bronchitis.  See the June 2011 VA examination report and December 2011 VA opinion.  Accordingly, element (1) has been demonstrated.  

With regard to element (2), evidence of an in-service disease or injury, the Veteran claims that he was exposed to asbestos while stationed aboard the U.S.S. Salisbury Sound and experienced in-service symptomatology consistent with a respiratory disorder.  See e.g., statements from the Veteran dated in October 2007, February 2008 and February 2009 as well as the May 2008 and June 2011 VA examination reports.  The Veteran's service treatment records reflect in-service complaints of and treatment for varying respiratory disorders, to include bronchitis, pharyngitis and findings consistent with pneumonitis.  See service treatment records dated in March and April 1963 and an x-ray report dated in March 1963, respectively.  

Also, the Board notes that the Veteran's service personnel records are consistent with his assertions that he served aboard the U.S.S. Salisbury Sound from July 1963 to May 1964.  The Veteran has contended that he was exposed to asbestos "around the paint locker" and while performing his duties as a "side cleaner," and his personnel records reflect that his Military Occupational Specialty was an "Aviation Structural Mechanic."  Nonetheless, as it appears that the RO has conceded in-service exposure to asbestos, the Board will do so, in turn.  Indeed, in the June 2011 and December 2011 remands, the Board advised the prospective VA examiners that exposure to asbestos had been verified.  

In light of above, element (2) has been demonstrated.  

With respect to element (3), evidence of a nexus between the current diagnosed disorder and the in-service injury or disease, the Board will discuss the nexus opinions of record in turn.  

The May 2008 VA examination report reflects that, after a review of the Veteran's VA claims file and physical examination of the Veteran, the examiner opined that the etiology of the Veteran's dyspnea was multifactorial with obesity, deconditioning and a long history of smoking/COPD contributing.  The examiner further opined that the Veteran's shortness of breath and dyspnea were less likely than not secondary to his asbestos exposure, noting that the claims file was reviewed.  See the May 2008 VA examination report.  In the May 2011 remand, the Board found this medical opinion to be inadequate because it lacked medical analysis necessary for the Board to make a fully informed evaluation.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (medical opinion expressed only in terms such as "could have been" is not sufficient to reopen a claim of service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the Veteran "may have been having some symptoms of his multiple sclerosis for many years prior to the date of diagnosis" was insufficient to award service connection); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link between chest trauma and restrictive lung disease was "too general and inconclusive" to support an award of service connection).  Applicable regulations also provide that such opinions are too speculative for the purpose of adjudicating service connection claims.  See 38 C.F.R. § 3.102 (2011).

Accordingly, the Board remanded the Veteran's claim in May 2011 to afford the Veteran a VA examination and to obtain an opinion concerning the etiology of any currently diagnosed respiratory condition.  Specifically, the RO/AMC was instructed:  

"The examiner should clearly indicate if the Veteran has a current diagnosis of asbestosis.  Regardless, the Veteran (sic) should also offer an opinion for any and all diagnosed respiratory disorders, to include bronchitis, as to whether they are at least as likely as not caused by or had their onset during service or are a result of any in-service exposure to asbestos."  

See the May 2011 Board Remand at page 4.  

The Veteran was afforded such a VA examination in June 2011.  The June 2011 VA examination report reflects that, after a review of the Veteran's claims file and a interview with and physical examination of the Veteran, the VA examiner ruled out a diagnosis of asbestosis and diagnosed the Veteran with chronic bronchitis.  Concerning the requested etiological opinion, the June 2011 VA examiner stated:  

"The [Veteran's] service medical records show no evidence of a chronic respiratory condition at the time of discharge and therefore it is unlikely that this [V]eteran's chronic bronchitis is etiologically related to his military service.  It is much more likely to be the result of his previous heavy cigarette smoking."  

See the June 2011 VA examination report.  

In the December 2011 Remand, the Board concluded that the opinions provided by the June 2011 VA examiner were inadequate for the purposes of adjudicating the Veteran's claim.  Specifically, the Board noted that, while the Veteran's separation examination report is devoid a diagnosis of a chronic respiratory disorder, his service treatment records reflect in-service treatment for symptomatology associated with respiratory disorders.  The Board concluded that the June 2011 VA opinion failed to address whether the Veteran's current chronic bronchitis may be related to these in-service findings.  Further, the Board observed that the June 2011 VA opinion failed to address whether the Veteran's currently diagnosed respiratory disorder was causally related to his in-service exposure to asbestos, as this etiological theory has been consistently asserted by the Veteran and the May 2011 Board Remand specifically requested that this assertion be addressed.  

In light of above, in the December 2011 Remand, the Board instructed that the Veteran's VA claims file was to be returned to the June 2011 VA examiner, if available, so that he may specifically address the following:  

"a.  The examiner should opine as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current chronic bronchitis is causally or etiologically related to his military service, to specifically include his in-service diagnoses of infiltrate at the medial lung base, findings consistent with pneumonitis, bronchitis and pharyngitis in March and April 1963, respectively.  

b.  The examiner should opine as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current chronic bronchitis is causally or etiologically related to his military service, to include his in-service exposure to asbestos."

See the December 2011 Board Remand at page 6.  

The December 2011 VA opinion reflects that the Veteran's claims file was transferred back to the June 2011 examiner and, after another review of the claims file, the VA examiner stated that, due to a lack of evidence reflecting interstitial fibrosis, a diagnosis of asbestosis was "unlikely."  Rather, a diagnosis of chronic bronchitis was rendered.  Concerning the requested etiological opinions, the examiner stated that, despite the Veteran's in-service exposure to asbestos and complaints of and treatment for infiltrate at the medial lung base, findings consistent with pneumonitis, bronchitis and pharyngitis in March and April 1963, "[I]t is considered unlikely that this [Veteran's] chronic bronchitis is etiologically related to his service.  It is much more likely to [be] the result of his previous heavy cigarette smoking."  See the December 2011 VA opinion.  

In the present case, the only nexus evidence of record which is favorable to the claim comes from the Veteran.  The Board acknowledges that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  

Here, the Veteran has asserted that his respiratory disorder(s) are related to his service, to include exposure to asbestos.  See e.g., statements from the Veteran dated in October 2007, February 2008 and February 2009 as well as the May 2008 and June 2011 VA examination reports.  However, unlike the varicose veins in Barr or dislocated shoulder in Jandreau, a the Veteran's various respiratory disorders are not a conditions that can be causally related to military service and/or exposure to asbestos without medical expertise.  Davidson, 581 F.3d 1313; Jandreau, 492 F.3d 1372; Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Thus, the Board concludes that, although the Veteran is competent to report symptoms, his statements as to the origin of his respiratory disorders do not constitute competent evidence.  As a layperson, he is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification and expertise to present opinions regarding such matters.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that matters involving special experience or special knowledge require the opinions of witnesses skilled in that particular science, art, or trade).  

Furthermore, the Board finds that the VA examiner's opinions concerning etiology of the Veteran's respiratory disorders are more persuasive than the Veteran's statements.  The VA examiner conducted a physical examination of the Veteran, reviewed the entire claims file and medical history of the Veteran, and provided nexus opinions with a supporting rationale.  Thus, the Board finds that the VA examiner's opinions are more persuasive than the statements of the Veteran with respect to the etiology of the Veteran's respiratory disorders. 

The Board acknowledges that service connection may be established on the basis of continuity of symptomatology.  38 C.F.R. § 3.303(b).  As noted above, a lay person is not competent to make a medical diagnosis or to relate a medical disorder to a specific cause.  However, that same lay person is competent to provide evidence on the occurrence of observable symptoms during and following service.  While the record reflects in-service complaints for and treatment of various upper and lower respiratory disorders, as noted by the VA examiner in June 2011 and December 2011, it appears that such were acute, as no chronic respiratory disorder was identified or reported upon the Veteran's separation from service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  

In addition, there is no evidence of any continuity of symptomatology and the Veteran has not alleged that he suffered from a respiratory disorder since service.  The first evidence associated with the Veteran's VA claims file which notes a respiratory disorder is dated in March 2001.  See a March 2001 private treatment record.  Further, the May 2008 VA examination report reflects that the Veteran had experienced shortness of breath for the "last couple of years."  See the May 2008 VA examination report.  Also, at the March 2011 hearing, the Veteran asserted that he began experiencing symptomatology consistent with a respiratory disorder "between [19]81 and [19]85;" nearly 20 years after his separation from service.  See the March 2011 hearing transcript at page 28.  This gap in time also weighs against any continuity of symptomatology.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).  Thus, entitlement to service connection for a respiratory disorder based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b). 

In light of the above, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a respiratory disorder.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a respiratory disorder is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


ORDER

Entitlement to service connection for a lung disorder, to include as due to asbestos exposure, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


